Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 26-36, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as a whole are construed to be indefinite. The claims are generally narrative and as the claims are directed to a system/apparatus, the steps of use and methods of manufacture are convoluted with the structure of the system between the virtual and physical environments and it is unclear what exact structure is required in each respective environment. The examiner has drafted proposed claims below to have a clearer distinction between the respective environments and a clear focus on the structure required by the system and how each individual structural component is “configured for” each respective functional cooperation to achieve the desired results of the system as a whole. Further guidance can be provided by the examiner if necessary, applicant is encouraged to reach out to setup a telephonic interview to discuss the issues of the pending claims.

Furthermore, the limitation “in the vicinity of a patient’s hinge axis” is indefinite. It is unclear what is encompassed by “the vicinity”. 
Regarding claims 13, the limitation” vertical rotation-centers” is indefinite. It is unclear how the rotation centers rotate vertically.
Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
	Claim 13. A system for recording, converting data, and simulating patient-specific jaw motion comprising;
	a digital recording system (4000) which is configured for converting a patient’s real-time generated jaw motion into digital data for a virtual environment, the digital recording system (4000) comprising: an upper and lower clutch (102) configured to be respectively attached to a patient’s upper and lower dental arch;
	further comprising a plurality of sensors (174) on the upper and lower clutch (174) configured for recording models of movements based on a fixed relationship with a patient’s hinge axis and converting the models of movements into digital data which are configured to model movement of a virtual left and right-side recording pin (122) within a pathway (154) of a virtual engravable analog (136) based on their respective relationship with the patient’s hinge axis; the virtual left and right-side recording pins (122) digitizing a virtual pathway caused by virtual motion of the left and right side pins (122), said digitizing resulting in a digital polygon mesh model of a virtual left and right side engraved analog (150) with the virtual pathway (154) therein; and

	 a physical articulating instrument (3000) comprising:
	a lower (148) and upper (146) articulating frame, the lower articulating frame (148) having a left and right side articulating pin (122) and the upper articulating  frame (148) having the physical left and right side engraved analog (150) attached thereto, the physical left and right side engraved analog (150) having the physical pathways (154) created from the digital polygon mesh models of the prototyping system and being configured to cooperate with the left and right side articulating pin (122) to reproduce the jaw movement recorded from the recording instrument (4000).
	Claim 26. The system of Claim 13 wherein, the virtual left and right-side recording pins (122) and the left and right-side articulating pins (122) have the same shape and end in a spherical tip (124).
	Claim 27. Canceled
	Claim 28. Canceled
	Claim 29. The system of claim 13 wherein, the recording system further comprises: a computer having a processor, memory, and graphics adapter; and software for recording motion of the virtual left and right-side recording pins (122) via the digital data from the plurality of sensors (174).
	Claim 30. The system of claim 29, wherein the recording system (4000) and the physical articulating instrument (3000) have identical spatial geometries configured for maintaining the relationship between the respective virtual engravable analogs (136) and physical engraved analogs (150) relative to the patients upper and lower dental arch.
	Claim 31. Canceled
	Claim 32. Canceled
	Claim 33. Canceled
	Claim 34. Canceled
	Claim 35. Canceled
	Claim 36. Canceled
	Claim 38. The system of claim 13, wherein the prototyping system includes a virtual articulating instrument (5000), the virtual articulating instrument (5000) is a virtual model of the physical articulating instrument (3000), the virtual articulating instrument (5000) being configured for facilitating CAD/CAM fabrication of dental treatment devices.
	Claim 39. Canceled
	Claim 40. Canceled
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
On pages 3-23, it is unclear what applicants arguments are with respect to the claims are. Applicant’s amendments introduced a number of 35 USC 112b issues. The examiner has provided constructive assistance by drafting allowable claims which overcome all issues.
Attempts were made on 23 February 2022 to contact applicant about the proposed claims. However, the examiner was unable to leave a message or get a hold of applicant.
For these reasons, applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/28/2022